Confidential Treatment Requested Exhibit 10.51 LICENSE SCHEDULE License Schedule #: 5 Effective Date: Oct. 23, 2006 THIS LICENSE SCHEDULE is entered as of the Effective Date designated above, by and between Licensor and the Licensee designated below.The Parties hereto acknowledge that they are entering into this License Schedule pursuant to the provisions of the Master Software License and Support Agreement dated as of February 1, 2006, between Licensor and Citicorp Credit Services, Inc. (USA).The Parties further acknowledge and agree that the provisions of the Master Software License and Support Agreement (“Agreement”) shall apply to this License Schedule as though such provisions were set forth herein in their entirety. LICENSOR LICENSEE Name: Chordiant Software, Inc. Citicorp Credit Services, Inc. (USA) Address: 20400 Stevens Creek Blvd. Suite 400 Cupertino, CA 95014 14000 Citi Cards Way Jacksonville, FL 32258 State of Incorporation: Delaware Delaware Software (Itemize) List Price Discount % License Fee Perpetual License $20,000,000 Chordiant Order Form #5 attached hereto andincorporated herein by reference Source Code delivered pursuant to Order Form #5 does not include the third party source code listed on Appendix A hereto. Third-Party Software(Itemize) Owner IBM Websphere CCSI (USA) Oracle CCSI (USA) Delivery Site: Citicorp Credit Services, Inc. (USA) Delivery Date: NA 14000 Citi Cards Way Jacksonville, FL 32258 Billing Address Citicorp Credit Services, Inc. (USA) 14000 Citi Cards Way Jacksonville, FL 32258 Installation Fees: $ NA Training Fees: $ NA Development Fees: $ NA Implementation Fees: $ NA Maintenance Fees: $ See Order Schedule #5 Payment Cycle: Annually Maintenance Term: See Order Schedule #5 CPU and/or number of MIPS and MIPS environment: Sun Solaris Acceptance Test Period: NA Warranty Period: 90 days from the date of delivery of the Software Source Code Provided Directly to Licensee: YesX No Deposited with Escrow Agent: YesX No Name of Escrow Agent:Iron Mountain Intellectual PropertyManagement, Inc. Address of Escrow Agent: Additional Terms and Conditions: 1.In the case of any conflict between this License Schedule and Chordiant Order Form #5, the terms of Chordiant Order Form #5 shall prevail.(See additional terms and conditions in Chordiant Order Form #5.) 2.Notwithstanding Section 7.1 of the Agreement, in addition to Delivering Licensee the Source Code of the Software, Licensor also shall escrow the Software as indicated above in accordance with Section 7.1 of the Agreement. Term:Perpetual Specifications: No Additional Specifications Allowed Combinations: Not required Acceptance Criteria: NA Configuration: NA Disaster Recovery Plan: NA Escrow Agreement: IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers, have executed this License Schedule to the Master Software License and Support Agreement as of the Effective Date designated above. Chordiant Software, Inc.: Citicorp Credit Services, Inc. (USA): By: /s/ Steven Springsteel By: /s/ Mark D. Torkos Name: Steven Springsteel Name: Mark Torkos Title: President & CEO Title: CIO (type or print) Date:12/7/06Date:12/8/06 [ * ]
